UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1746



THOMAS J. SQUIREK,

                                                Plaintiff - Appellant,

          versus


THE LAW OFFICES OF SESSOMS & ROGERS, P.A.;
STUART M. SESSOMS, JR.,

                                               Defendants - Appellees.



Appeal from the United States District         Court for the Middle
District of North Carolina, at Durham.          James A. Beaty, Jr.,
District Judge. (CA-02-40-1)


Submitted:   August 14, 2003                 Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas J. Squirek, Appellant Pro Se. E. Fitzgerald Parnell, III,
Joshua Blake Durham, POYNER & SPRUILL, Charlotte, North Carolina;
Stuart M. Sessoms, SESSOMS & ROGERS, P.A., Durham, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas   J.   Squirek   appeals   the   district   court’s   order

dismissing his complaint against the Law Offices of Sessoms &

Rogers, P.A., and Stuart M. Sessoms, Jr.        We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Squirek v. Law Offices of

Sessoms & Rogers, P.A., No. CA-02-40-1 (M.D.N.C. May 5, 2003).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              AFFIRMED




                                  2